Case: 12-40183     Document: 00511987935         Page: 1     Date Filed: 09/14/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        September 14, 2012
                                     No. 12-40183
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

JOSE GASTON FLORES-CANO, also known as Gastan Omar Flores-Cano,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 1:11-CR-798-1


Before REAVLEY, JOLLY and DAVIS, Circuit Judges.
PER CURIAM:*
        The attorney appointed to represent Jose Gaston Flores-Cano has moved
for leave to withdraw and has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th
Cir. 2011). Flores-Cano has filed a response. We have reviewed counsel’s brief
and the relevant portions of the record reflected therein, as well as Flores-Cano’s
response. We concur with counsel’s assessment that the appeal presents no
nonfrivolous issue for appellate review. Accordingly, counsel’s motion for leave

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
  Case: 12-40183   Document: 00511987935   Page: 2   Date Filed: 09/14/2012

                              No. 12-40183

to withdraw is GRANTED, counsel is excused from further responsibilities
herein, and the APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                    2